DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8604988 to Desclos et al. (hereinafter “Desclos‘988”), in view of U.S. Patent Application Publication No. 2016/0020838 (hereinafter “Desclos’838”).

Regarding claim 1, Desclos‘988 in figures 2-13 (using Fig. 3 as reference for elements found in Fig. 13 for item mapping purposes) discloses a multi-mode antenna system comprising: 
Desclos‘988 does not teach “and wherein the first parasitic element of the second modal antenna is rotated relative to the first parasitic element of the first modal antenna”.
However, Desclos’838 in figure 12 teaches a multi-mode antenna system wherein the first parasitic element (122B) of the second modal antenna (122) is rotated relative to the first parasitic element (121B) of the first modal antenna (121)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to “rotate the first parasitic element of the second modal antenna relative to the first parasitic element of the first modal antenna” as taught in Desclos’838 in the Desclos’988 antenna system in order to cause a frequency shift, or rotation of the antenna radiation pattern depending on location of the parasitic element relative to the antenna radiator. (Desclos’988 para. 43)

Regarding claims 2 and 3, Desclos’988 does not disclose: “wherein: the driven element of the first modal antenna is positioned adjacent a first edge of the ground plane; and the 
“wherein the driven element of the second modal antenna is rotated relative to the driven element of the first modal antenna.”
However, Desclos’838 in Figures 3, 4, 11 and 12 discloses a multi-mode antenna system wherein: the driven element of the first modal antenna (modal antennas 35(A-D)/A1-A6) is positioned adjacent a first edge of the ground plane; and the driven element of the second modal antenna (modal antennas 35(A-D)/ modal antennas 35(A-D)/A1-A6) is positioned adjacent a second edge of the ground plane that is substantially perpendicular to the first edge of the ground plane; and wherein the driven element of the second modal antenna is rotated relative to the driven element of the first modal antenna (see Fig. 3 and 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Desclos’988 with the antenna arrangements disclosed in Desclos’838 to form the claimed invention in order to cause a frequency shift, or rotation of the antenna radiation pattern depending on location of the parasitic element relative to the antenna radiator. (Desclos’988 para. 43)

Regarding claim 7, Desclos’988 does not disclose “wherein the first parasitic element of the second modal antenna is rotated relative to the second parasitic element of the first modal antenna.

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Desclos’988 and Desclos’838 to form the claimed invention in order to produce the effects outlined in Desclos’838, paragraph 43.

Regarding claim 8, Desclos’988 in figures 3 and 13 (using Fig. 3 as reference for elements found in Fig. 13 for item reference purposes) discloses a multi-mode antenna system wherein the second parasitic element (302) of at least one of the first modal antenna or the second modal antenna (Fig. 13) comprises: a first linear portion coupled to the ground (306); and a second linear portion extending from the first linear portion, the second linear portion of the second parasitic element (302) spaced apart from the ground plane (306) and substantially perpendicular to the first linear portion of the first parasitic element (303).

Regarding claim 9, Desclos’988 does not explicitly disclose  “further comprising: a third modal antenna disposed on the ground plane, the third modal antenna configurable in one of a plurality of modes, each of the plurality of modes having a distinct radiation pattern, the third 
However, Desclos’988 in figures 2, 5, 7, 9, 11 and 12 teaches four or more modal antennas comprising an active element configured to adjust a reactance of each other to alter a radiation pattern associated with the driven element of the other modal antennas and configurable in one of a plurality of modes, each of the plurality of modes having a distinct radiation pattern. In addition, because each and every modal antenna can have the same antenna arrangement/configuration as the antenna disclosed in Figure 3, all the modal antennas are capable of comprising first and second parasitic elements as recited by the applicant. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Desclos’988 to form the claimed invention in order to configure an of antennas capable of producing multiple antenna patterns for a multiple input multiple output 

Regarding claim 11, Desclos’988 in figures 3 and 13 and text recited in 5:42-47 discloses a multi-mode antenna system wherein the driven element (Fig. 13) includes an isolated magnetic dipole antenna element.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Desclos’988 and Desclos’838 as applied to claim 1 above, and further in view of U.S. Pat. No. 9,634,404 (hereinafter “Rowson”).

Regarding claim 6, Desclos’988 and Desclos’838 fail to disclose: wherein the first parasitic element of at least one of the first modal antenna or the second modal antenna comprises: a first linear portion coupled to the ground plane; a second linear portion extending from the first linear portion, the second linear portion spaced apart from the ground plane and substantially perpendicular to the first linear portion; and a third linear portion extending from 
However, in the same field of endeavor, Rowson in figure 12A teaches a multi-mode antenna system wherein the first parasitic element (L-shaped parasitic element 125) of a modal antenna comprises: a first linear portion coupled to the ground plane (121); a second linear portion extending from the first linear portion, the second linear portion spaced apart from the ground plane and substantially perpendicular to the first linear portion; and a third linear portion extending from the second linear portion, the third linear portion spaced apart from the ground plane and substantially perpendicular to the second linear portion.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Desclos’988, Desclos’838 and Rowson to form the claimed invention in order to alter the radiation modes at two separate frequency bands. (Rowson 8:30-31)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the features of: “wherein: the driven element of the second modal antenna is rotated about ninety degrees relative to the driven element of the first modal antenna; the driven element of the third modal antenna is rotated about ninety degrees 

In the same manner, Claims 12-20 are allowed over the prior art of record because the prior art of record does not explicitly teaches or suggest the features of: “wherein the at least one parasitic element of the second modal antenna is positioned such that controlling the active element of the second modal antenna to adjust the reactance of the at least one parasitic element of the second modal antenna affects the radiation pattern associated with at least one of the first modal antenna, the third modal antenna, or the fourth modal antenna” as recited in independent claim 12.
Further, claims 13-20 are allowed for depending on claim 12 which recites the allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant amended claims 1, 6-8 and canceled claims 4 and 5. No new matter was introduced. Applicant’s arguments with respect to claim 1 have been considered but are moot 
Additionally, based on newly found reference Desclos’988 claim 9 is not rejected under 35 U.S.C. 103. Claim 10 remains objected to.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845